DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-28 and 30-39 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Publication No. 2019/0214591) in view of Park et al. (“Work Function of Indium Tin Oxide Transparent Conductor Measured by Photoelectron Spectroscopy”)(“Park2”), and Takahashi et al. (U.S. Publication No. 2019/0364191).
Regarding claim 20, Park teaches a sensor, comprising:
a near-infrared light sensor (see paragraph [0021] and Title), the near-infrared light sensor including an anode (Fig. 1, anode 10) and a cathode (cathode 20), and
a near-infrared photoelectric conversion layer (layer 30, see paragraph [0021]) between the anode and the cathode (Fig. 1), wherein the near-infrared photoelectric conversion layer includes a p-type semiconductor (see paragraph [0084]), the p-type semiconductor being a near- infrared absorbing material (see paragraph [0084] and [0021]-[0022]) having a maximum absorption wavelength in a near-infrared wavelength spectrum (see paragraph [0021]-[0022]), and
an n-type semiconductor (see paragraph [0084], both p-type and n-type are present), 
wherein a difference between a highest occupied molecular orbital (HOMO) energy level of the p-type semiconductor (paragraph [0095], p-type material has HOMO level of 4.3-6.9eV, see also MPEP 2144.05(I)) and a work function of the cathode (see paragraph [0078], cathode is ITO; see Park2, work function of ITO is about 4.5eV) is less than about 0.8 eV (difference can be 0-2.4eV), 
wherein a difference between a HOMO energy level of the n-type semiconductor (paragraph [0095] n-type HOMO energy is 4.5-7.0, see also MPEP 2144.05(I)) and the work function of the cathode (see paragraph [0078], cathode is ITO; see Park2, work function of ITO is about 4.5eV) is greater than or equal to about 1.5eV (difference can be 0-2.5eV), and
wherein a composition ratio of the p-type semiconductor relative to the n-type semiconductor is about 0.10 to about 0.50 (see Park paragraph [0134], can be 0.11 to 9, see also MPEP 2144.05(I)).
Park teaches that the ratio range can be 0.11 to 9.  Takahashi further limits this ratio to ~0.34-0.45 (see Table 4, paragraph [0190]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the range of Park could have been similar to the range of Takahashi because Takahashi teaches that this range has the best reduction of dark current effects (paragraphs [0190]-[0191]).

Regarding claim 21, Park in view of Park2 and Takahashi teaches the sensor of claim 20, wherein a difference between the HOMO energy level of the n-type semiconductor and the HOMO energy level of the p-type semiconductor is greater than or equal to about 1.0 eV (see paragraph [0095] and claim 1 above, HOMO of p-type can be 4.5-5.3eV to meet limitation; HOMO of n-type can be 6.0-7.0eV to meet limitation; therefore HOMO difference can be 0.7-2.5eV).  See also MPEP 2144.05(I).

Regarding claim 22, Park in view of Park2 and Takahashi teaches the sensor of claim 20, wherein the HOMO energy level of the p-type semiconductor is about 4.0 eV to about 5.5 eV (see paragraph [0095] and claim 1 above, HOMO of p-type can be 4.5-5.3eV to meet limitation) and a lowest unoccupied molecular orbital (LUMO) energy level of the p-type semiconductor is about 3.0 eV to about 4.5 eV (see paragraph [0095], LUMO of 1.5-3.8eV).  See also MPEP 2144.05(I).

Regarding claim 23, Park in view of Park2 and Takahashi teaches the sensor of claim 20, wherein the maximum absorption wavelength of the p-type semiconductor is in a range of about 750 nm to about 1500 nm (see paragraph [0021]-[0022]).

Regarding claim 24, Park in view of Park2 and Takahashi teaches the sensor of claim 20, wherein the n-type semiconductor includes C60 (C60 is defined by Applicant as wavelength of 450nm, HOMO 6.4eV, LUMO 4.3eV; see page 39 of Specification; Park paragraph [0095] and claim 1, HOMO of n-type can be 6.0-7.0eV to meet limitations of claim 1; LUMO is 3.5-5.5eV; wavelength is 380-500nm, see paragraph [0087]).  Takahashi further teaches tat C60 fullerene is used for the n-type material (see Takahashi paragraph [0137]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that C60 could be used because Takahashi teaches that this is particularly preferred because it naturally is likely to form an electron transport path (Takahashi paragraph [0137]).

Regarding claim 25, Park in view of Park2 and Takahashi teaches the sensor of claim 20, wherein the near-infrared photoelectric conversion layer comprises a mixed layer including a mixture of the p-type semiconductor and the n-type semiconductor (see paragraph [0134]).

Regarding claim 26, Park in view of Park2 and Takahashi teaches the sensor of claim 20, wherein each of the anode and the cathode includes an oxide conductor (paragraph [0078], indium tin oxide).

Regarding claim 27, Park in view of Park2 and Takahashi teaches the sensor of claim 26, wherein each of the anode and the cathode includes indium tin oxide, indium zinc oxide, zinc tin oxide, aluminum tin oxide, aluminum zinc oxide, or a combination thereof (paragraph [0078], ITO).

Regarding claim 28, Park in view of Park2 and Takahashi teaches the sensor of claim 20, wherein the composition ratio of the p-type semiconductor relative to the n-type semiconductor is about 0.10 to about 0.30 (see Park paragraph [0134], can be 0.11 to 9, see also MPEP 2144.05(I)).

Regarding claim 30, Park in view of Park2 and Takahashi teaches the sensor of claim 20, further comprising:
a second auxiliary layer (Fig. 2, auxiliary layer 45) between the near-infrared photoelectric conversion layer and the anode (see Fig. 2).
Park does not teach wherein a difference between a lowest unoccupied molecular orbital (LUMO) energy level of the second auxiliary layer and a work function of the anode is greater than or equal to about 1.5 eV.  Park teaches that the auxiliary layer is a hole blocking layer (Park paragraph [0151]).
Takahashi teaches that a similar device has an auxiliary layer (Takahashi Fig. 5 and 7, paragraph [0153]; layer 3, i.e. the third organic semiconductor, is a hole blocking layer, analogous to the auxiliary layer of Park) has a LUMO and HOMO level between that of the n-type and p-type materials (see Takahashi Fig. 5). 
Park teaches that the LUMO of the n-type is 3.5-5.5 eV and the LUMO of the p-type is 1.5-3.8 eV (Park paragraph [0095]); Park further teaches that the auxiliary layer has a HOMO of 5.4-5.8 eV, which is between the p-type HOMO of 4.3-6.9 and the n-type HOMO of 4.5-7.0.  It would have been obvious to a person of skill in the art at the time of the effective filing date that the hole blocking layer of Park could have had a LUMO value would be 1.5-5.5 eV, therefore having a difference between the auxiliary layer LUMO and the ITO anode of 0-3.0 eV, because this is between the LUMO values of the p-type and n-type material, which Takahashi teaches suppresses dark currents (Takahashi paragraphs [0038]-[0039], [0065] and [0096]-[0097]).

Regarding claim 31, Park in view of Park2 and Takahashi teaches the sensor of claim 20, further comprising:
a semiconductor substrate (Fig. 4, substrate 110), wherein the semiconductor substrate is integrated with a charge storage (charge storage 55), the charge storage is electrically connected to the near-infrared light sensor (see Fig. 4).

Regarding claim 32, Park in view of Park2 and Takahashi teaches the sensor of claim 31, further comprising:
a visible light sensor configured to detect light in a visible wavelength spectrum, wherein the near-infrared light sensor and the visible light sensor are stacked in a vertical direction or a horizontal direction (see Figs. 5, 7, 8 and 9).

Regarding claim 33, Park in view of Park2 and Takahashi teaches the sensor of claim 32, wherein the visible light sensor includes a blue sensor configured to sense light in a blue wavelength spectrum (see Fig. 7, 8 and 9, paragraph [0205]), a green sensor configured to sense light in a green wavelength spectrum (see Fig. 7, 8 and 9, paragraph [0205]), and a red sensor configured to sense light in a red wavelength spectrum (see Fig. 7, 8 and 9, paragraph [0205]), and 
the blue sensor, the green sensor and the red sensor are integrated in the semiconductor substrate (see Fig. 7, 8 and 9, paragraph [0205]).

Regarding claim 34, Park in view of Park2 and Takahashi teaches the sensor of claim 32, wherein the visible light sensor includes a blue sensor configured to sense light in a blue wavelength spectrum (see Fig. 3-4, paragraphs [0179]-[0194]), a green sensor configured to sense light in a green wavelength spectrum (see Fig. 3-4, paragraphs [0179]-[0194]), and a red sensor configured to sense light in a red wavelength spectrum (see Fig. 3-4, paragraphs [0179]-[0194]), two sensors of the blue sensor, the green sensor, or the red sensor are photodiodes integrated in the semiconductor substrate (see Fig. 3-4, paragraph [0180]; two photodiodes 50a, 50b are red/blue photodiodes), and a remaining one sensor of the blue sensor, the green sensor, and the red sensor is a photoelectric conversion device on the semiconductor substrate (see Fig. 3-4, photoelectric conversion device 100 is green sensor).

Regarding claim 35, Park in view of Park2 and Takahashi teaches the sensor of claim 34, wherein the photoelectric conversion device includes a visible photoelectric conversion layer (Fig. 4, layer 30) between a pair of electrodes (electrodes 10, 20), the visible photoelectric conversion layer configured to absorb visible light of one wavelength spectrum of the blue wavelength spectrum, the green wavelength spectrum (green, see Fig. 3-4), or the red wavelength spectrum to convert the absorbed visible light into a visible light electrical signal (see Fig. 3-4, paragraph [0187]).

Regarding claim 36, Park in view of Park2 and Takahashi teaches the sensor of claim 32, wherein the visible light sensor includes a blue sensor configured to sense light in a blue wavelength spectrum, a green sensor configured to sense light in a green wavelength spectrum, and a red sensor configured to sense light in a red wavelength spectrum (see Fig. 7 or 8), and each sensor of the blue sensor, the green sensor, and the red sensor is a photoelectric conversion device (see Fig. 7 or 8, sensors 100a, 100b, 100c).

Regarding claim 37, Park in view of Park2 and Takahashi teaches the sensor of claim 36, wherein the blue sensor includes a blue photoelectric conversion layer (layer 30 a, b or c; see paragraph [0205]) configured to absorb first light in the blue wavelength spectrum and convert the first light into a first electrical signal, the green sensor includes a green photoelectric conversion layer (layer 30 a, b or c; see paragraph [0205]) configured to absorb second light in the green wavelength spectrum and convert the second light into a second electrical signal, and the red sensor includes a red photoelectric conversion layer (layer 30 a, b or c; see paragraph [0205]) configured to absorb third light in the red wavelength spectrum and convert the third light into a third electrical signal.

Regarding claim 38, Park in view of Park2 and Takahashi teaches the sensor of claim 32, further comprising an optical filter (Fig. 7, filter 99), the optical filter being configured to selectively transmit light in the near-infrared wavelength spectrum and the visible wavelength spectrum (paragraph [0218]).

Regarding claim 39, Park in view of Park2 and Takahashi teaches an electronic device comprising the sensor of claim 20 (see Title).


Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 29, the prior art, alone or in combination, fails to teach or suggest the first auxiliary layer including C60.  C60 is defined by Applicant as an absorption wavelength of 450nm, HOMO 6.4eV, LUMO 4.3eV (see page 39 of Specification), and Park specifically teaches the auxiliary layer is non-light absorbing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan G Clinton whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816